Plaintiff in error was convicted in the county court of Choctaw county upon an information which charged a violation of section 2546 of the Penal Code. On May 2, 1913, in accordance with the verdict of the jury, he was by the court sentenced to be confined in the county jail for a period of 60 days. To reverse the judgment, an appeal was taken.
No briefs have been filed, and, when the case was called for final submission, no appearance was made on behalf of plaintiff *Page 616 
in error. Thereupon the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
We have examined the record proper, and have discovered no error which will warrant a reversal of the judgment. The motion to affirm the judgment is therefore sustained.
ARMSTRONG, P.J., and FURMAN, J., concur.